UNITED STATES DISTRICT COURT
SOU'[`HERN DISTRICT OF NEW YORK

 

ROB ERT R. SALAZAR and MIRIAM )
GONZALEZ, )
) 17 cv 3645(GBD)
)
)
Plaintiffs, )
)
v. ) DECLARATION OF GARY A.
) BARBANEL
)
UNITED STATES OF AMERICA, )
)
Defendant. )
)

 

Gary A. Barbanel, declares as follows pursuant to 28 U.S.C. 1746:

l. I arn the Plaintiff’ s attorney in the above matter and I submit this declaration in

support of Plaintiff’s motion to Amend the Complaint.

2. Attached hereto as Exhibit A is a true and complete copy of the Certiflcate of

Appc intment of Executor, dated January 9. 2019, issuing Letters Testamentary to Miriam

Gonzalez, as Executrix of the Estate of Robert R. Salazar, deceased.

Dated:N , York, NY
January 2019

I declare under penalty of perjury that the foregoing is true and correct.

  
     

,"/. AT\IEL,E (GBl340)
P intiffs

~. Avenue, Ste. 1203
" , New York 10016
(212) 685-5391

 

 

 
 
 

l
l

lT lS HEREBY CERT|F|ED that Letters in the §stat§ of the Decedent named below have been
this court, a__s_ follows _, .

granted by,

I»\(`l‘ ()l ll()( l \ll \l ('()\l \l\\` \ `\ll l,ll(`l)l,()l{l ll
l\\ |~l|§l,|" |~l.l ()Rl \(`|~\| l'llll`l\’\_ \R'l ll-`l( l\

§ surrogate's court of the state of New York

Name of Dlecedent:

Domicile: `

Fiduciary A
Mailing Adtl

Type of Lel:
l Letters |sstl
l Limitation§
and such Ll¢

Dated: Jarl

ppointed:
ress: §

ters lssued:
ed On:
NONE

uary 9, 2019

Thlis Certificate is Not Valid Without the Raised Sea/ of the Queens County Surrogate's Court

Certificate of Appointment of Executor

zQueens Cgunty
~ Miriam Gonzalel

.Apartm§nt 230
»Long leland City N-Y 11_ 109-560_7

,:Deoember 19, 2018

atters are unrevoked and in full force as of this date.

\l)ll) l’\\l()( l{\l’ll \\l)\ll( R()I’Rl\l I§K)Rl)l R llll\ l)()( l \ll \l \l .\() ll\\`
l \\\ll R\l\RI\()\ lS\( I\ \\l) \( lll \ll( \l Rl \( ll\l \(lll)l| \ll Rl

Certificate# 270022 . ,

   

   

Queens County

Flle #: 2018-5097

Robert R S_alalar
aka Robe_rt Ran_\on Sa|az_a_r

'Date of Death: August 28, 2018

474 48th Avenue

LET_TERS tEsTaM§NTARY

|N TESTlMON¥ WHEREOF, | have hereunto set my
` hand and afhxed the seal of the Queens County
Surrogate's Court at Jamaica, New York.

WlTNEss, HQnTPet¢r J Keny, Judge of the Queens

 

County Surrogate's Court.*

ilames Lim Becker, Chief Clerk
Queens County Surrogate's Court

 

 

Name of

D+:edent: Robert R Salalar

 

 

     

 

 

 
 
 

 

‘ n of the estate/trust of the Decedent in accordance with§the decree and th

Wrnton Below LETTER$ are Grantod by the sunoaato'§ Court. Stato of Now York as follows

F.ile=#: 2018-5097
Date of Death:August 28, 2018

AKA Robert Ramon Salazar

' § >f Decedent Queens County

Appointed: Miriam Gonzalez

dd ress 474 48th Avenue

Apartment 230

Long leland City NY 11109-5607

 

 

edc LETTERs TEsTAuENTARY
NoNE

 
 
   
 

ERS, granted pursuant to a decree entered by the court, authorize and empower t

fiduciary or liduciaries to perform all acts requisite.'to the proper administration a
e laws of New Yc

j ct to the limitations and restrictions, if any, as set forth above.

ber19,2o1s m TEsT\MoNY wHEREoF. the seal of the
Queens ;County Surrogate's Court has been affixed.

wiTNEss, H¢n Pe`;ter J Keny. Judge of the Queen
County Surrogate's Court. o _

z

'- lJar`r\es Lim Becker, bh_wf Clerk

I'hese Letters are Not Valid Without the Raised Seal of the Queens County Surrogate's Court

 

 

 

l
Of Fotar Wau| PLLC
' n Avenue Suite 1203
NY 10016

 

